      Case 1:20-cr-00179-DLC Document 216 Filed 04/12/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               20cr179-5(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOSHUA FITTEN,                         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On April 9, 2021, this Court was notified the Government

had reached a pretrial resolution with defendant Joshua Fitten

and defendant wished to enter a change of plea.         Accordingly, it

is hereby

     ORDERED that a change of plea is scheduled to occur on

April 19, 2021 at 2:00 PM.     Due to the COVID-19 pandemic, the

defendant may have the option of appearing in court or through a

videoconference.   Accordingly,

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following question by 5:00 PM on April 15, 2021:

            Does the defendant consent to have the proceeding
            occur as a videoconference?
         Case 1:20-cr-00179-DLC Document 216 Filed 04/12/21 Page 2 of 2



     If the defendant consents to have the proceeding occur as a

videoconference, please complete and file on ECF the written

consent form attached to this Order if it is feasible to do so.

Dated:       New York, New York
             April 12, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
